Title: From John Quincy Adams to Mary Catherine Hellen Adams, 8 August 1821
From: Adams, John Quincy
To: Adams, Mary Catherine Hellen


				
					My dear Mary.
					Washington 8. August 1821.
				
				I was much gratified in receiving your Letter of the first of this Month, which I trust will be followed up by others; at least as often as once a week—Of all the accomplishments that a young Lady can acquire there is none more reputable, or which can be more useful to her through life, than the talent of writing Letters—None that so indispensably requires the exercise of the faculties of the mind—Like all other talents it is much improved by practice; and when I gave the injunction with which I now thank you for complying, it was not less with a view to your profit than to my pleasure.Although your journey from New-York to Boston was so much shortened, by taking the Packet to Providence, I was apprehensive that it would prove a severe trial to your Aunts’ health—I hope it has been in the end useful to you all, and have no doubt that it was particularly so to you.We have had here nine of the hottest days in succession that I ever experienced at Washington—Since Monday they have been cooler, but the Sun is yet glowing with all his fervourA very melancholy Event happened here yesterday, which had been preceded by others too naturally leading to it—One day last week a Mr Hepburn attacked in the Pennsylvania avenue young Henry Randall, as he was walking with his Sister and another Lady—Hepburn knocked him down with a club, and there was a scuffle in which Randall stabbed him with a dirk, but so that the wound was not dangerous—Some days afterwards Randall made a like attack upon Mr Edward Fox;—in consequence of which Fox challenged him—They fought yesterday in Virginia, and Fox was shot dead upon the spot—This is a sad way for a young man to end his life—and still more sad, to be the means of so ending the life of another.The President came to the City yesterday for a few days—Your brother Johnson is very well—Mary Buchanan has been about a week at Mrs Frye’s, and is going this week to Philadelphia—I called to see her one evening last week but was disappointed, as she happened to be gone out.This Letter will reach you just in time for you to answer it so that I may receive the answer the day before I propose to leave the City, on my way to Quincy—I shall look for it therefore, and in the meantime remain your affectionate Uncle and friend
				
					John Quincy Adams.
				
				
			